Determination of respondent Department of Motor Vehicles Appeals Board, which after a hearing, suspended petitioner’s driver’s license for 31 days based on a violation of Vehicle and Traffic Law § 1146, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Carol E. Huff, J.], entered September 27, 2013), dismissed, without costs.
Substantial evidence supports the determination (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). Such evidence, including eyewitness *586testimony, shows that petitioner failed to exercise due care, and struck the pedestrian as she crossed the street, ultimately resulting in the pedestrian’s death (see e.g. Matter of Montagnino v Fiala, 106 AD3d 1090 [2d Dept 2013]).
Concur—Mazzarelli, J.E, Acosta, Andrias, Saxe and Clark, JJ.